Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 16, 2018

The Court of Appeals hereby passes the following order:

A18D0524. GRADY ALLEN WILCOX v. THE STATE.

      Grady Allen Wilcox was convicted of several offenses, including possession
of methamphetamine with intent to distribute. His convictions were affirmed on
appeal. Wilcox v. State, Case No. A16A1298 (August 18, 2016) (unpublished). He
subsequently filed a pro se “Petition to Full and Fair Review of Errors.” The trial
court denied the motion, and Wilcox filed this appeal.
      Without the stamped “filed” copy of the order, we cannot ascertain if the
application was filed within 30 days, which is a jurisdictional requirement.1 See
OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Accordingly, on June 26, 2018, we ordered Wilcox to supplement his application
within ten days with a stamped “filed” copy of the order to be appealed. We provided
that failure to comply with this directive would result in dismissal of the application.
      Wilcox has not submitted a stamped “filed” copy of the trial court’s order, and
more than ten days have passed since our June 26, 2018, order. Accordingly,
Wilcox’s application is hereby DISMISSED.




      1
        Although the order included with the application does not contain a stamped
“filed” date, it was signed by the judge on May 18, 2018. Based on that date, the
application is untimely.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/16/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.